                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




ZELAJA ALCONNA BATTLES,                                  No. 2:19-cv-01727-AC

                     Plaintiff,                          ORDER

       v.

DEPARTMENT OF CORRECTIONS, BRAD
CAIN: Superintendent of Snake river
Correctional Inst., JULINA CLAUS: Mail
room supervisor., K. WATTS: Education
Coordinator for TVCC, M. PACHERO:
Education Coordinator for TVCC, J.
WOODLAND: Captain, J. TAYLOR:
Grievance Coordinator,

                     Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [96], in which he

recommends that the Court grant Education Defendant's Motion to Dismiss [84] and State




1 - ORDER
Defendants' Partial Motion to Dismiss [86]. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [96].

Accordingly, Education Defendant's Motion to Dismiss [84] and State Defendants' Partial

Motion to Dismiss [86] are granted and the claims are dismissed with prejudice.

       IT IS SO ORDERED.



       DATED: __________________________.
                   May 28, 2021




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
